DETAILED ACTION
This action is in response to the applicant’s amendment filed on 11 March 2021. 
Claims 11, 13-18, and 20-30 are pending and examined. Claims 11, 13-18, and 22 are currently amended.  Claims 23-30 are new.  Claims 1-10, 12, and 19 are cancelled. 
Response to Arguments
Drawing objection of Figure 2 is objected to under 37 CFR 1.83(a) is withdrawn due to filing of a replacement drawing.
Objection to abstract is withdrawn due to filing an amended abstract.
Applicant’s arguments with respect to rejections of claims 11-22 under 35 U.S.C. 101 are withdrawn due to amendment and argument.
Applicant’s arguments with respect to interpretation of “navigation system” as recited in claims 11 and 21 under AIA  35 U.S.C. §112f has been carefully considered and are found unpersuasive.  Applicant seems to argue that “navigation system” is well understood by persons skilled in the pertinent art of automobiles citing Wikipedia and Bosch Automotive Handbook on pages 13 and 14.  Examiner respectfully disagrees.  “navigation system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected 
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
Applicant seems to fail in taking any of the (a) – (c) above to avoid interpretation of the “navigation system” as recited.  As such, “navigation system” as recited in claims 11 and 21 continues to be interpreted under AIA  35 U.S.C. §112f.

Applicant’s arguments with respect to rejections of 11-22 under AIA  35 U.S.C. §102(b) as being indefinite because claim feature “navigation system” as recited in claims 1 and 22 have been interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, because they use a generic placeholder coupled with functional language “generate”, “determine”, and “receive” without reciting sufficient structure to achieve the function has been carefully considered and is found unpersuasive.   As noted above, Applicant seems to argue that people of having ordinary skill in the art will know the structure associated with “navigation systems” by citing Wikipedia and Bosch Automotive Handbook on pages 13 and 14.  Examiner respectfully disagrees.  These phrases could be interpreted to be hardware, software, etc.  Any of these interpretations would change the scope of the claim.  Therefore, the claim as presently drafted fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  applicant regards as the invention rendering the claim indefinite.  If the claimed subject matter is software, Applicant is required to show adequate algorithm from the disclosure of the specification capable of carry out the function. Appropriate correction is required.  Dependent claims 12-21 are rejected based on their dependency on respective independent claims.  Rejection as set forth for claims 13-15, and 18 are withdrawn due to argument and amendment.  Rejection as set for claim 19 is moot because claim 19 is cancelled by Applicant.  New rejection of claim 17 is necessitated as a result of amendment as set forth in this Office Action.
Applicant’s arguments with respect to rejections of 11-22 under AIA  35 U.S.C. §103 have been considered.  Applicant’s argument seems to base on newly added 
Applicant’s amendment with respect to claim 11 constitutes new matter which necessitates a new ground of rejection to claims 11, 13-18, and 20-21 under 35 U.S.C. §112(a) or 35 U.S.C. §112(pre-AIA ), first paragraph, as being as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is set forth in this Office Action.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 13-18, and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application The newly added limitation, “providing, by a sensor device on a side of the motor vehicle, sensor data, wherein the sensor data describe the surroundings of the motor vehicle” as recited in independent claims 11.  There is no specification support for a sensor device on a side of the motor vehicle.  ¶14 of the instant application discloses “a first step a navigation system can receive a navigation map from a central processing unit associated with the navigation environment, by means of a communication device on the motor vehicle side. The processing unit may be a back-end server, for example.”  ¶14 does not support the above newly added limitations as recited about a specific location of the sensor device.  ¶14 seems to disclose communication between the motor vehicle and the back-end server.  Other passages of instant application discloses sensor devices are located in the motor vehicle generally but fail to disclose sensor devices on a right side and/or left side of the motor vehicle.  
Dependent claims 13-18, 20 and 21 are rejected based on their dependency on the rejected base independent claim 11.
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11, 13-18, and 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim limitations “communication device” and “navigation system” as recited in claims 11 and 22 have been interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, because they use a generic placeholder coupled with functional language “generate”, “determine”, and “receive” without reciting sufficient structure to achieve the function.  These phrases could be interpreted to be hardware, software, etc.  Any of these interpretations would change the scope of the claim.  Therefore, the claim as presently drafted fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  applicant regards as the invention rendering the claim indefinite.  If the claimed subject matter is software, Applicant is required to show adequate algorithm from the disclosure of the specification capable of carry out the function. Appropriate correction is required.
Dependent claims 13-18, 20-21, and 23-30 are rejected based on dependency on rejected base claims 11 and 22.
Dependent claims 17 and 27 are additionally rejected because “indicating that the control action … is acceptable” as recited is indefinite and unclear what is acceptable and unacceptable in light of the specification.  It seems whether acceptable or unacceptable might be a subjective criterion and does not have any objective criterion.  Thus, the metes and bounds of the claim is indefinite.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“communication device” and “navigation system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 13-18, and 20-30 are rejected under 35 U.S.C. §103 as being unpatentable over Altinger et al., US 2017/0284810 (A1) in view of Chen et al., “DeepDriving: Learning Affordance for Direct Perception in Autonomous Driving, Proceedings of 15th IEEE International Conference on Computer Vision (ICCV2015), 26 September 2015, https://deepdriving.cs.princeton.edu/paper.pdf, further in view of Desnoyer, et al., US 2016/0103449 (A1), furthest in view of Fausten, furthest in view of Fausten, US 2016/0047660 (A1). 
As to claim 11, Altinger teaches a method for operating a motor vehicle in a parking environment (Fig. 1 shows a motor vehicle in a car park environment, abs), comprising: 
receiving, by a communication device of the motor vehicle, a digital navigation map of the parking environment, wherein the digital navigation map describes a roadway network (“in the case of a parking environment, the current version of the digital map data can always be transmitted to the motor vehicle upon entry of the motor vehicle into the parking environment, which motor vehicle controls the automatic operation based on these digital map data”, ¶16; “a software application is preferably used to execute the steps to be performed on the part of the mobile communication device. Especially on the so-called smartphones but also, for example, on tablets or the like as mobile communication devices, such software applications are known as so-called “apps.” Such an application thus makes it possible that a camera image of the object or of the situation as well as possibly a map illustration can be displayed for the user of the motor vehicle on his mobile end device. The input is accepted, in particular via suitable operating elements, and transmitted back, preferably via a server device as already mentioned”, ¶19);
determining, by a navigation system of the motor vehicle, a navigation route to a target position contained in the digital navigation map, taking account of the digital navigation map (“the mobile communication device is configured to create navigation information containing at least one navigation route between the first position and the 
second position, based on the transferred map information and the transferred parking information.  The mobile communication device is configured to navigate the user 
providing, by a sensor device on a side of the motor vehicle, sensor data, wherein the sensor data describe the surroundings of the motor vehicle (“a map information is created on the part of the motor vehicle, consequently at the motor vehicle.  The map information describes at least a partial area of the building.  The map information is created on the basis of, i.e. generally while incorporating, a vehicle environment information created at the motor vehicle.  The vehicle environment information describes objects, articles etc. in the environment around the motor vehicle.  The vehicle environment information is appropriately created by means of at least one (typically multiple) motor vehicle-side acoustic and/or optical detection sensors for detection of objects in the environment around the motor vehicle.  For example, corresponding detection sensors may be sensors based on cameras, lasers, radar or ultrasound, for example.”, ¶22);
Altinger does not explicitly teach the method comprising: 
training, by means of machine learning, a vehicle guidance algorithm on the basis of training data, wherein the vehicle guidance algorithm uses the sensor data as input data; and
implementing, by the navigation system, the vehicle guidance algorithm and a collision prevention algorithm.
However, this matter is taught by Chen that a “1. Mediated perception approaches using sensors in scenes… map an input image to a small number of key perception indicators that directly relate to the affordance of a road/traffic state for 
Altinger modified by Chen does not explicitly teach the method comprising: 

However, this matter is taught by Desnoyer that an “operating method for a vehicle includes driving in a manual mode, in which a longitudinal movement and a lateral movement are controlled by a human driver, and driving in an autonomous mode, in which the longitudinal movement and the lateral movement are controlled by an automated system.” (Desnoyer: abs.; ¶22, 66, S146 - S150 of Fig. 1).  Therefore, it would have been obvious before the effective filing date of the claim invention to a person to one of ordinary skill in the art to modify the method in Altinger's teaching modified by Chen by including guiding, automatically, the motor vehicle along the navigation route according to a transverse or longitudinal guidance action determined by the vehicle guidance algorithm as taught by Desnoyer to improve automated navigation of a vehicle on the basis of map information (Altinger: ¶65).  
Altinger modified by Chen and Desnoyer does not explicitly teach the method comprising: 
Implementing a collision prevention algorithm, 
wherein the collision prevention algorithm uses the sensor data as input data and modifies or prevents the transverse or longitudinal guidance action determined by the vehicle guidance algorithm when an imminent collision of the motor vehicle with an obstacle is detected.
However, this matter is taught by Fausten that “sensors 115 include a camera 150 for taking an optical image in the surroundings of motor vehicle 105, a laser 
As to claim 13, Altinger modified by Chen, Desnoyer and Fausten teaches the method wherein the training of the vehicle guidance algorithm includes performing the training of the vehicle guidance algorithm at a factory, on the basis of training data that describe movements of the motor vehicle within a reference parking environment (Altinger: Fig. 1 shows a motor vehicle in a car park environment, abs; Chen: abs, 1. Mediated perception approaches using sensors in scenes; 2. Learning affordance for driving perception To efficiently implement and test our approach, we use the open 
As to claim 14, Altinger modified by Chen, Desnoyer and Fausten teaches the method wherein the training of the vehicle guidance algorithm includes performing the training of the vehicle guidance algorithm  with respect to preventing collisions (Altinger: Fig. 2, ¶35, algorithm criterion is triggered if an object blocks the further drive and poses a danger to the vehicle).
As to claim 15, Altinger modified by Chen, Desnoyer and Fausten teaches the method wherein the training of the vehicle guidance algorithm includes performing the training of the vehicle guidance algorithm  with respect to implementing a movement of the motor vehicle in accordance with a requirement to drive on a right-hand side or on a left-hand side of a road (Altinger: Fig. 2, ¶36, algorithm criterion to drive left or right hand side of a trajectory).
As to claim 16, Altinger modified by Chen, Desnoyer and Fausten teaches the method further comprising:
receiving, prior to the automatically guiding of the motor vehicle, a control action wherein the control action is carried out by a driver and indicates a desire for the automatic guidance (Desnoyer: “step of driving in autonomous mode is activated from the manual mode when, in an autonomous mode activatable step, the human driver releases his or her control both on the longitudinal displacement and on the lateral displacement. [0010] More particularly, the autonomous mode activatable step is 
As to claim 17, Altinger modified by Chen, Desnoyer and Fausten teaches the method further comprising:
checking, by the vehicle guidance algorithm, on the basis of the sensor data, whether the determination of the transverse or longitudinal guidance action is available (Altinger: abs, ¶1, 28; Desnoyer: S145 of Fig. 1; ¶23, 25-26, see Claim 11 above for rationale supporting obviousness, motivation and reasons to combine); and
issuing, in the event of availability being determined, a notification to the driver, indicating that the control action is acceptable (Desnoyer: S146 of Fig. 1, “display of autonomous possible” and S150 “end of authorization”).
As to claim 18, Altinger modified by Chen, Desnoyer and Fausten teaches the method further comprising:
selecting, by the vehicle guidance algorithm, in the event of a plurality of options being determined for the transverse or longitudinal guidance action, in particular for a travel direction decision, one option on the basis of the navigation route or a control action that is carried out by a driver and indicates a desired transverse or longitudinal guidance action (Desnoyer: S146 - S150 of Fig. 1, ¶31, claim 14).
As to claim 20, Altinger modified by Chen, Desnoyer and Fausten teaches the method wherein
the sensor device comprises an ultrasonic sensor, a radar sensor, a laser sensor or a camera, and provides raw data (Chen: Part 5.1 Smartphone video); and

As to claim 21, Altinger modified by Chen, Desnoyer and Fausten teaches the method further comprising: 
terminating the automatic guidance of the motor vehicle when the target position is reached or in the event of a control action that is carried out by a driver and indicates a desire to terminate the automatic guidance (Desnoyer: “transition 341 is validated when the automated system detects a torque applied to the steering wheel by the human driver to take back control of the lateral displacement.  A transition 351 is validated when the automated system detects a load applied to the brake or accelerator pedal by the human driver to take back control of the longitudinal displacement”, ¶41).
As to claim 22, it is an apparatus claim that recites substantially the same limitation for method claim 11.  As such, claim 22 is rejected for substantially the same reason for claim 11 (see Claim 11 above for rationale supporting obviousness, motivation and reasons to combine).
As to claim 23, Altinger modified by Chen, Desnoyer and Fausten teaches the motor vehicle wherein the sensor device comprises an ultrasonic sensor, a radar sensor, a laser sensor or a camera (Altinger: “corresponding detection sensors may be sensors based on cameras, lasers, radar or ultrasound”, ¶22).
As to claims 24-26, 29 and 30, they are apparatus claims that recite substantially the same limitation to respective method claims 13-15, 21 and 18.  As such, claims 24-26, 29 and 30 are rejected for substantially the same reason for the respective method 
As to claim 27, it is an apparatus claim that recites substantially the same limitation for method claim 17.  As such, claim 27 is rejected for substantially the same reason for claim 17 (Desnoyer teaches accelerator and brake pedals, steering member to perform function of input device, ¶22; see Claims 11 and 22 above for rationale supporting obviousness, motivation and reasons to combine).
As to claim 28, it is an apparatus claim that recites substantially the same limitation for method claim 16.  As such, claim 28 is rejected for substantially the same reason for claim 16 (Desnoyer teaches visual and audible indications to perform function of input device, ¶28; see Claims 11 and 22 above for rationale supporting obviousness, motivation and reasons to combine).
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4851.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YUEN WONG/Primary Examiner, Art Unit 3667